Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 2, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  150980 & (17)                                                                                    Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 150980
                                                                   COA: 323371
                                                                   Wayne CC: 01-009791-FC
  MARIO SMITH,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 11, 2014
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the sentence of the Wayne Circuit Court on the
  defendant’s first-degree murder conviction, and we REMAND this case to the trial court
  for resentencing pursuant to MCL 769.25 and MCL 769.25a. See Montgomery v
  Louisiana, 577 US ___; 136 S Ct 718; 193 L Ed 2d 599 (2016), and Miller v Alabama,
  567 US ___; 132 S Ct 2455; 183 L Ed 2d 407 (2012). In all other respects, leave to
  appeal is DENIED, because we are not persuaded that the remaining question presented
  should be reviewed by this Court. The motion to remand for an evidentiary hearing
  pursuant to People v Ginther, 390 Mich 436 (1973), is DENIED.

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 2, 2016
         s0418
                                                                              Clerk